     Case 4:82-cv-00866-DPM Document 5702 Filed 09/24/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al.                       PLAINTIFFS

v.                      No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                         DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                       INTERVENORS

                               ORDER
     Pursuant to General Order 54, the Court authorizes Joy Springer,
Bryan Duffie, and Tiffany Bone to bring a cell phone, laptop
computer, or personal digital assistant into the Richard Sheppard
Arnold United States Courthouse in Little Rock for the bench trial
beginning on 5 October 2020.
     The following rules apply to this access:

     $    The devices mentioned may not be used to record,
          photograph, or film anyone or anything inside the
          courthouse.

     $    Cell phones and PDAs must be turned off and put away
          when in the courtroom.

     $    Wireless internet components of all electronic devices must
     Case 4:82-cv-00866-DPM Document 5702 Filed 09/24/20 Page 2 of 2




          be deactivated when in the courtroom.

     $    Only counsel, and support staff at counsel table, may use
          laptops in the courtroom.

     $    Before persons with electronic devices are granted entry into
          the courthouse, all devices must be examined by the United
          States Marshals Service or Court Security Personnel. This
          examination includes, but is not limited to, placing the
          device through the electronic screening machines and
          requiring the person possessing the device to turn the power
          to the device off and on.

     $    The United States Marshals Service may further restrict
          electronic devices from entering the building if a threat so
          requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
     So Ordered.

                                 _________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                  24 September 2020




                                  -2-
